U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q /A 1st Amended [mark one] xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52846 AMERELITE SOLUTIONS, INC. (Name of small business issuer in its Charter) Nevada 76-0766174 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3122 W. Clarendon Ave. Phoenix, AZ 85017 (Address of Principal Executive Offices) 602-233-0540 (Registrant’s Telephone Number including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yeso No x As of November 14, 2012 the registrant had 27,362,238 shares of its common stock, $0.001 par value, issued and outstanding. 1 EXPLANATORY NOTE The purpose of this amendment on Form 10-Q/A to AmerElite Solutions, Inc.’s Quarterly Report on Form 10-Q for the period endedSeptember 30, 2011, filed with the Securities and Exchange Commission on November 19, 2012, is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 ITEM 6.EXHIBITS AND REPORTS A. EXHIBITS Exhibit No. Description Certification of Principal Executive Officer and Principal Financial Officer (1) Certification Pursuant to 18 U.S.C. 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase (1) Incorporated by reference from Form 10-Q as filed with the SEC on November 19, 2012. B. REPORTS None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMERELITE SOLUTIONS, INC. Date:November 21 , 2012 By: /s/Robert L. Knapp Principal Executive Officer and Principal Financial Officer 3
